UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No.   98-7372



SHANNON J. MASTERS,

                                                Plaintiff - Appellant,

          versus


WILLIAM K. DAVIS, Commissioner of Corrections;
DUDLEY BURGESS, Administrator of the Southern
Regional Jail; CECIL H. UNDERWOOD, Governor;
STEVEN CANTERBURY, Director of Regional Jail
and Correctional Facilities; WILLIAM DUNCEL,
[sic] Deputy Commissioner of Corrections;
JIMMY PLEAR, Chief of Operations Regional Jail
Authority; DAN HUCK, Chief of Operations
Regional Jail Authority; DALE MANUEL, Chairman
of the Legislatures Interim Committee on
Regional Jails,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-98-624-2)


Submitted:   March 25, 1999                   Decided:   March 30, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Shannon J. Masters, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Shannon J. Masters, a West Virginia inmate, appeals the dis-

trict court’s order denying relief on his 42 U.S.C.A. § 1983 (West

Supp. 1998) complaint under 28 U.S.C.A. § 1915A (West Supp. 1998).

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find that this

appeal is frivolous.   Accordingly, we dismiss the appeal on the

reasoning of the district court.       See Masters v. Davis, No. CA-98-

624-2 (S.D.W. Va. Sept. 2, 1998).        We deny the motion to dismiss

certain Appellees as parties and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




                                   2